PER CURIAM.
This appeal from the judgment of the-district court in an action brought by appellant against the Collector of Internal Revenue for the District of Kentucky to recover federal income taxes alleged to have-been illegally collected has been duly considered upon the record and upon the oral arguments and briefs of attorneys for the parties;
And it- appearing that the issue presented for decision is whether the taxpayer, in the creation of a family trust in which a hanking corporation was named as trustee, reserved to himself in the trust instrument the power to control investments, vote stock in a family corporation transferred’ by him to the trustee, and change the trustee, to such extent as to bring the family-trust within the principle of Helvering v. Clifford, 309 U.S. 331, 60 S.Ct. 554, 84 L. Ed. 788.
And it being the opinion of this court upon the authority of our previous pronouncements in Shapero v. Commissioner of Internal Revenue, 6 Cir., 165 F.2d 811; Miller v. Commissioner of Internal Revenue, 6 Cir., 147 F.2d 189; and Central Nat. Bank of Cleveland v. Commissioner of Internal Revenue, 6 Cir., 141 F.2d 352, 356, 153 A.L.R. 542, that he did do so;
The judgment of the district court is-affirmed.